Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Tyson Benson on 02/28/2021. The application has been amended as follows:


attaching a steel plate to the steel workpiece so that the steel plate is disposed over a weld-site of the workpiece stack-up; 
clamping a first welding electrode and a second welding electrode on the workpiece stack-up at the weld-site; 
passing electrical current between the first and second welding electrodes at the weld-site to create a molten aluminum weld pool within the aluminum workpiece that wets a faying surface of the steel workpiece; and 
terminating passage of electrical current between the first and second welding electrodes to allow the molten aluminum weld pool to solidify into a weld joint; 
wherein the steel plate stiffens the weld joint that bonds the steel and aluminum workpieces together, 
wherein the weld joint comprises a weld nuqget and 

20. (Currently Amended) A method of resistance spot welding a workpiece stack-up that comprises a steel workpiece and an aluminum workpiece, the method comprising: 
attaching a steel plate to the steel workpiece so that the steel plate is disposed over a weld-site of the workpiece stack-up; 

terminating passage of electrical current between the first and second welding electrodes to allow the molten aluminum weld pool to solidify into a weld joint; 
wherein the steel plate has an attachment to the steel workpiece solely at the weld-site and lacks attachment to the steel workpiece elsewhere, 
wherein the weld joint comprises a weld nuqget and .

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-20 is indicated because: 
The prior art of record does not anticipate or render fairly obvious the concept, on combination with all the additional elements of the claimed invention such as the weld joint comprises a weld nuqget and a central point of the weld nuqget to a cross-wise extent that is at least 40% qreater than a cross-wise extent measured from the central point of the weld nuqqet to an edge thereof as cited in the independent claims 1 and 20;
The dependent claims 18-19 are rejoined; and 
The amended claims filed on 02/26/2021 overcame the Drawing Objection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/15/2021